367 Pa. 15 (1951)
Bulkin
v.
Camp Nockamixon, Inc., Appellant.
Supreme Court of Pennsylvania.
Argued January 12, 1951.
March 19, 1951.
*16 Before DREW, C.J., STERN, STEARNE, JONES, BELL, LADNER and CHIDSEY, JJ.
*18 Ward C. Henry, with him Herbert A. Barton and Swartz, Campbell & Henry, for appellant.
Maurice H. Brown, with him Marshall A. Bernstein and Robert M. Bernstein, for appellees.
OPINION PER CURIAM, March 19, 1951:
Judgment affirmed on the able opinion by FLOOD, J. of the learned court below.